Per Curiam.

This case presents the question, left open in our decision in Matter of Steiner v. McGoldrick (280 App. Div. 971), of the jurisdiction of the State Bent Commission to reconsider and rescind a certificate of eviction after the Municipal Court has entered a final order upon the certificate but during the time that a stay of the order is in effect.
The ground upon which the commission acted in revoking its certificate was that the landlord had perpetrated a fraud upon the commission in procuring it. Any issue of justification, as distinguished from jurisdiction, for the commission’s action is not before us. The commission acted upon what appear to be good grounds and after refusal of the landlord to attend the hearings at which the evidence of his fraud was taken. Instead of contesting the claim of fraud, the landlord elected to stand solely upon what he claims is the lack of any legal right or jurisdiction on the part of the commission to reconsider or recall a certificate after a final order of the Municipal Court has issued.
It has been held that this jurisdiction does exist (Matter of Gennaro v. McGoldrick, 280 App. Div. 946; see, also, Spotless Stores v. Smith, 279 App. Div. 26). Holdings to the contrary (Tozzi v. Tkachenko, 200 Misc. 303, and Matter of Caroselli v. McGoldrick, 203 Misc. 307) are based upon a view that to permit the commission to take up a case after the entry of a final order would be to allow the commission to invade the jurisdiction of the courts. We think, however, if the jurisdiction of the commission in the matter is clearly understood and defined, that no invasion of the jurisdiction of the court is involved.
The commission may not recall an order of the court. Indeed a recall of its own certificate in and of itself has no effect upon an order of the court. The court may be moved, however, upon the new action of the commission,, to recall its own order within the time that it has to modify or annul an order.
*467This case presents no problem with respect to the order of the Municipal Court or any question of the appropriate action for the Municipal Court to take if and when the case is again brought to its attention. It is stated in the commission’s brief that the tenant’s application for reconsideration of the commission’s certificate was made with the specific approval of the Municipal Court. This suggests at least the procedural possibility of going to the Municipal Court in the first instance. We do not undertake, however, to define the permissible procedure. All we are required to pass upon is the jurisdiction of the commission to entertain the application to rescind a certificate of eviction upon the ground that it has been procured by fraud. We hold that such jurisdiction exists despite the fact that a final order may have issued from the Municipal Court. It would, of course, remain for the court to consider whether the action of the commission and the ground of its action warrant the court in recalling its own order.
The order appealed from should be reversed and the petition dismissed, with costs to appellant. Settle order on notice.